DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on September 23, 2021.  Claims 1 and 18-20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19 and 20, the main reason for indication of allowance is because, in the prior art of record, Yoneda (US 2014/0126881) discloses an image correction device comprising: a processor (12, 20 in fig. 1; ¶ 0072, 0075, 0214) configured to: receive a plurality of pieces of moving image data (See figs. 2-5B) obtained by imaging by each of a plurality of imaging devices (10 in fig. 1) and at least one piece of information on an imaging date and time (timestamp described in the metadata; ¶ 0075) or information on an imaging location (spatial information described in the metadata; ¶ 0075) corresponding to each of the plurality of pieces of moving image data (¶ 0075-0077); detect the same scene between images indicated by the plurality of pieces of moving image data based on the at least one piece of information ) discloses the concept of receiving image data from multiple cameras (101, 102 and 103 in fig. 1), extracting similar sections in the images (¶ 0036) and performing color correction so that the color difference between sections across the different images is reduced (¶ 0024-0025, 0036-0039).  Tojo fails to teach that the processor performs, on all the plurality of subjects color correction of correcting each hue based on a correction amount of each subject.
Thus, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the claimed limitations, that the processor performs, on all the plurality of subjects color correction of correcting each hue based on a correction amount of each subject as claimed.

Regarding claim 18, the main reason for indication of allowance is because, in the prior art of record, Yoneda (US 2014/0126881) disclose an imaging device (Fig. 1) 
Yoneda does not explicitly discloses performing, on the corresponding images, color correction of making colors of the extracted subject similar to each other, wherein, in a case where a plurality of the subjects are extracted, the processor performs, on all of the plurality of subjects, color correction of correcting each hue based on a correction amount of each subject making colors of the subject similar to each other as a whole.  Tojo discloses the concept of receiving image data from multiple cameras (101, 102 and 103 in fig. 1), extracting similar sections in the images (¶ 0036) and performing color correction so that the color difference between sections across the different images is 
Thus, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the claimed limitations, that the processor performs, on all the plurality of subjects color correction of correcting each hue based on a correction amount of each subject as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 28, 2021